DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Final Office action in response to applicant's amendment and response received 01/31/2022, responding to the 09/30/2021 non-final/final office action provided in rejection of claims 1-20.

Claims 1, 8, and 15 have been amended. Claims 1-20 are pending and are addressed in this office action. New grounds of rejection are presented in view of the newly presented limitation(s).
Examiner notes
4.	(A).    	Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
(B). Drawings submitted on 04/10/2018 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(C). Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).
(D). With respect to the information disclosure statement filed on 02/03/2022, this disclosure has been considered by the Examiner as noted in the Form 326 and accompanying Form 1449.
Response to Arguments
5.	Applicant's arguments filed 01/31/2022, in particular, pages 7-12, have been fully considered but are unpersuasive and/or moot in view of the new ground(s) (i.e. new cited prior art by Bliss et al. (US 2013/0007693 A1) or rejection below, necessitated by Applicant's amendments. Accordingly, this action has been made FINAL.

Applicant offers no other arguments beyond arguing allowability for the reasons cited for the independent claim(s) or dependence upon said claims. These arguments are considered met.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Castillo et al (US 10,168,065 B2) in view of Thomson et al (US 2012/0226368 A1) and further in view Bliss et al. (US 2013/0007693 A1).

As to claim 1, Castillo discloses a portable device comprising: 
a communication driver configured to facilitate communication between the portable device (“102a”) and a plurality of controllers (HVAC units / control unit), comprising a first controller and a second controller, on a building network (“LAN 126, network 120, access point”) and between the portable device (“102a”) and one or more personal computing devices (“devices 110, sensors 112, interactive displays 114”, remote device), the plurality of controllers configured to control building equipment (“HVAC”) for a building(Castillo at Fig1, col. 5, ll. 1-66, FIG. 1 is an example HVAC system 100 illustrating components of a heating, ventilation, and air-conditioning (HVAC) network. System 100 comprises control units 102, each communicatively coupled to one or more HVAC units 104 and 106. System 100 may include a single control unit 102a or multiple control units 102a-n. Control units 102 may communicate with user devices 110, sensors 112, interactive displays 114, control server 118, and remote device 122 over HVAC control network 124 and local area network (LAN) 126. LAN 126 may connect with network 120 using access point 116 to provide additional communication avenues for devices in HVAC system 100 to communicate with control server 118 and remote device 122; see also col. 7, line 22 -col. 8, line 35); 

Castillo does not explicitly disclose identify controller packages, including a first controller package associated with the first controller and a second controller package associated with the second controller, from the controller provisioning file, wherein the first controller package comprises provisioning information specific to the first controller and the second controller package comprises provisioning information specific to the second controller.

However, Thomson discloses a plurality of controllers, including a first controller and a second controller, on a building network (Thomson pars. 0029-0030, the process control application may be discussed in the context of oil or gas well automation, such a dynamically reconfigurable application is equally applicable to various other environments, including, but not limited to oil or gas extraction, transportation, and refining; energy management; building management. Process Logic Controller [PLC, i.e. first controller], the dynamic reconfiguration techniques described herein are equally applicable to other types of Programmable Process Controllers [PPC, i.e. second controller] and other devices in which or with which such programmable processors might be integrated, such as multivariable transmitters (MVTs), pad controllers, well controllers, RTUs and the like. Further, see pars. 0026, 0047-0048, and 0127) and the first controller is configured to control a first building equipment and the second controller is configured to control a second building equipment that is separate from the first building equipment (Thomson par. 0039, the term "configuration device" generally refers to a device having a memory in which a configuration file for a process control application is stored. Non-limiting examples of configuration devices include mobile wireless devices, including, but not limited to tablet computers, smart phones and laptop computers. Examiner Note: two or more controllers receive an application that configurations to control its own building equipment controller to the environment configuration packages over to the actual controller update. Further, see pars. 0009 0029,0034,0046, 0050);
a controller load circuit configured to: receive a controller provisioning file (“configuration file”) (Thomson teaches configuration device receives a request to connected PPC to receive configuration file [i.e. provisioning file] at Fig. 7, pars. 0101-0102, At block 720, the configuration device receives a request to connect to a programmable process controller (PPC). In one embodiment, this request may be in the form of a user-initiated request for the configuration device … At block 740, the configuration device receives a request to write the locally stored configuration file to the PPC), wherein the first controller package comprises provisioning information specific to the first controller and the second controller package comprises provisioning information specific to the second controller (Thomson teaches the well-known technique for updating controller devices by identifying a first controller package associated with the first controller and a second controller package associated with the second controller, from the controller provisioning file, wherein the first controller package comprises provisioning information specific to the first controller and the second controller package comprises provisioning information specific to the second controller. That is, a central controller receive controller provisioning file which is made up of more than one package each package is associated with updating or provisioning information specific to either a first controller or a second controller using provisioning information specific to that controller. It mean controller package file destination device is required to update install that its respective to controller packages to the individual first controller and second controller accordingly those controllers is manifest supposed to control these apparatus put them first building equipment or second building equipment. Thomson discloses at least in par. 0026, PLCs running the same application can be given different personalities in effect as each can be configured to operate as desired by providing different configuration files. Standard protocol communications modules (e.g., Modbus RTU or Modbus TCP) and event driven communication methods provide a method for more than one PLC to be used to perform a group of associated or un-associated tasks with the same application. Examiner Note: The process control architecture of claim 11, wherein the a main program of the process control application provides compatibility across a plurality of hardware platforms by a main program of the process control application instantiating a configuration object specialized for a hardware platform of the plurality of hardware platforms for which the process control application, see claim 13; Further, see par. 0103-0104); and 
install the first controller package on the first controller and the second controller package on the second controller (Thomson teaches installation/storing configuration file based on existing module definition at Fig. 10, par. 0115, FIG. 10 is a screen shot 1000 of a configuration file editing application in accordance with an embodiment of the present invention. According to this example, the configuration file editing application may allow a technician to add, delete and/or modify existing module definitions displayed in the context of a configuration tree 1010 by using familiar user interface mechanisms 1020, such as text entry fields, drop down lists and the like. Buttons 1030 may be used to (i) save the current configuration to a file stored on the configuration device, for example; (ii) load a configuration from a file stored on the configuration device, for example; (iii) write the current configuration file to a connected PPC, for example; and/or (iv) read the currently employed configuration file from a connected PPC; see also par. 0103-0104).

Castillo teaches a communication driver communication between the portable device and a plurality of controllers on a building network and between the portable device and one or more personal computing devices. Portable device can move building to building to communicate with the plurality of controllers configured to control building equipment for a building Thomson teaches the well-known technique for updating controller devices by identifying a first controller package associated with the first controller and a second controller package associated with the second controller, from the controller provisioning file, wherein the first controller package comprises provisioning information specific to the first controller and the second controller package comprises provisioning information specific to the second controller. That is, a central controller receive controller provisioning file which is made up of more than one package each package is associated with updating or provisioning information specific to either a first controller or a second controller using provisioning information specific to that controller. It mean controller package file destination device is required to update install that its respective to controller packages to the individual first controller and second controller accordingly those controllers is manifest supposed to control these apparatus put them first building equipment or second building equipment. 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Castillo to include receiving, identifying and installing plurality of controllers provisioning file, as disclosed by Thomson, because such inclusion will enable individual controller configurations of package provisioning information specific to the controller file. (See paragraphs par. 0026, 0103-0104 and claim 13 of Thomson) See, MPEP 2143.01(C).

Castillo and Thomson does not explicitly teach the controller provisioning file comprising a plurality of controller packages and divide the provisioning file into the plurality of controller packages. 
However, Bliss discloses the controller provisioning file comprising a plurality of controller packages (“application”) (par. 0052, design apparatus 210 can manage a plurality of application projects 212, with respective application projects corresponding to applications for controllers (e.g., controller 232) from the set of controllers 230 and/or for terminals (e.g., terminal 222) from the set of terminals 220. In addition, design apparatus 210 can retain a set of configurations 214 respectively corresponding to one or more application projects 212. Design apparatus 210, in an example, is configured to deploy applications based upon an application project from the plurality of application projects 212. During deployment, design apparatus 210 can build); 
divide the provisioning file into the plurality of controller packages (the selection is based on identifying selectable configuration of the provisioning file [i.e. application / parameter]. At Figs. 14-15, 24, pars. 0102-0103, … mechanism of querying, by design apparatus 2410, any of respective devices (e.g., set of terminals 2420, terminal 2422, set of controllers 2430 or controller 2432). By performing a query operation, design apparatus 2410 can obtain from the respective device, information pertaining to the device such as an IP address, UPM identifier(s), etc. which can be utilized by the design apparatus 2410 to uniquely identify a configuration (e.g., in the set of configurations 2414) to be associated with the respective device. … include functionality of portable memory device 240, configurations 2414 can include functionality of configurations 214, application projects 2412 can include functionality of application projects 212, configured applications 2444, 2434, 2424 with respective configured application 224, 234, 244, etc. … being common to the device and the configuration. In a further example, selection can be performed manually, wherein the plurality of configurations are presented to a user, from which the user selects the required configuration. At 2520 the configuration is applied to configure the application to be executed on the device. Further, see pars. 0039-0042, 0052-53 and 0083), wherein the plurality of controller packages comprises a first controller package and a second controller package (Figs. 11, 13, pars. 0081 and 0084, … design apparatus 210 with a deployment module 330 can receive a configuration 1100, an application project 1102, and target information 1104. Deployment module 330 can build an application in accordance with these inputs. In accordance with the exemplary scenario depicted in FIG. 11, a single terminal 1106 is communicatively coupled to a set of controllers 1108 which respectively control one or more machines from a set of industrial apparatus 1110. Accordingly, target information 1104 indicates a single target, e.g., terminal 1106, and configuration 1100 includes setting associated with terminal 1106 such as connection information to enable terminal 1106 to connect to and communicate with the set of controllers 1108. … sets of controllers and/or industrial apparatus. This scenario, for instance, can be applicable to industrial automation environment including multiple redundant, but identical, production lines. As shown in FIG. 13, deployment module 330 can receive target information 1304 specifying terminal 1306 and terminal 1308. Terminal 1306 can reference a first set of controllers 1310, which respectively controls a first set of industrial apparatus 1312. Terminal 1308 can reference a second set of controllers 1314, which respectively controls a first set of industrial apparatus 1316; Further, see pars. 0039-0042, 0052-53 and 0083); 
identify, from the plurality of controller packages, the first controller package as being associated with the first controller and a second controller package as being associated with the second controller (Figs. 11, 13, par. 0084, deployment scenario involving multiple terminals respectively communicating with disparate sets of controllers and/or industrial apparatus. This scenario, for instance, can be applicable to industrial automation environment including multiple redundant, but identical, production lines. As shown in FIG. 13, deployment module 330 can receive target information 1304 specifying terminal 1306 and terminal 1308. Terminal 1306 can reference a first set of controllers 1310, which respectively controls a first set of industrial apparatus 1312. Terminal 1308 can reference a second set of controllers 1314, which respectively controls a first set of industrial apparatus 1316. Further, see pars. 0039-0042, 0047; 0052-53; 0071-0072 and 0083). 
Castillo teaches a communication driver communication between the portable device and a plurality of controllers on a building network and between the portable device and one or more personal computing devices. Portable device can move building to building to communicate with the plurality of controllers configured to control building equipment for a building Thomson teaches the well-known technique for updating controller devices by identifying a first controller package associated with the first controller and a second controller package associated with the second controller, from the controller provisioning file, wherein the first controller package comprises provisioning information specific to the first controller and the second controller package comprises provisioning information specific to the second controller. Further, Bliss discloses utilized to identify which parameters/settings/data are being modified between a first configuration instance and a second configuration instance. The inheritance module can identify a property being altered from a common value and store the common value and the changed value for the specific to the controller package.
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to modify Castillo and Thomas with Bliss. Castillo teaches a method the control unit may detect and connect to a control server over the Internet using the wireless access point. The control unit may also detect a local user device over the Wi-Fi network, wherein the local user device may the plurality HVAC units by communicating with the control unit over the Wi-Fi network and Thomas teaches a technique applicable updates that configuration device reads a new configuration file from a memory of the configuration device, which contains information regarding a desired number of instances and desired configurations of modules of the process control application. Further Bliss teaches identifying and selecting plurality of controller application to deploy to the specific application. One of ordinary skill in the art would have recognized that applying the known technique of Bliss to seek improvement of Castillo and Thomas would have yielded well-known predictable results and result in an improved system, as Castillo discloses that determine and identify from the plurality of controller packages, the first controller package as being associated with the first controller and a second controller package as being associated with the second controller. See M.P.E.P. 2143(I)(D).

As to claim 2, Castillo discloses the portable device wherein the one or more personal computing devices comprise a set-up computer and a mobile device (col. 43, ll. 33-43, at step 1060, a user may wish to register and associate multiple user devices with control unit 102a. For example, a user may register a mobile phone as primary user device 110a, and one or more devices as secondary devices. For instance, secondary devices may include a spouse's mobile phone 110b, a home computer 110c, a tablet 110d, and a work desktop 110e. In certain embodiments, control server 118 may allow the user to designate which user devices 110 are primary devices and which are secondary devices. Once all devices 110a-e of the user are registered, the registration process may end), 

	Castillo does not explicitly disclose creation of provisioning file and installation status. 
However, Thomson discloses the set-up computer configured to create the controller provisioning file and provide the controller provisioning file to the portable device (Thomson at par. 0008, the configuration device then causes the process control application to instantiate the desired number of instances of the modules with the desired configurations by replacing an existing external configuration file stored in the memory of the programmable process controller with the new configuration file [i.e. create provisioning file]), and the mobile device configured to (par. 0050, FIG. 2 illustrates exemplary configuration devices 210, 220 and 230 and software/firmware layers 201-204 of a PLC 200 in accordance with an embodiment of the present invention. In the present example, the configuration of PLC 200 … an iPhone, BlackBerry and Android-based phone or a laptop computer 230) receive status updates on the installation of controller packages from the portable device (Thomson at pars. 0060-0061, during startup configuration processing, process control application 300 instantiates one or more configuration modules 310, e.g., a RootConfig object and a RunConfig object, which are responsible for processing configuration tree 303. According to one embodiment, configuration tree 303 represents a configuration file external to process control application 300 that has been previously written by a configuration device into a Modbus address space within the programmable process controller in which process control application 300 resides. The instantiated configuration module 310 reads configuration tree 303 to determine if the specified configuration is valid. A status flag (not shown), which can be monitored external to process control application 300, can be utilized to provide status. Further see, installation/storing configuration file based on existing module definition at Fig. 10, par. 0115, 0024 0100-0104).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Castillo to include creation of provisioning file and installation status, as disclosed by Thomson, because such inclusion will cause to determine if the specified configuration is valid and monitor external to process control application and provide status. (See paragraph 61 and Abstract of Thomson).




As to claim 3, Castillo discloses the portable device (“control units 102”) wherein: 
the set-up computer (“device 118, 122”) is located at a remote location from the building (Castillo at Fig. 1, col. 7, ll. 22-28, control server 118 may be a network server, remote server, mainframe, host computer, workstation, web server, personal computer, file server, or any other suitable device operable to communicate with control units 102, user device 110, remote device 122 and process data. Control unit 102a may communicate with control server 118 using network 120 by connecting to access point 116 using LAN 126); 
the portable device is portable from the remote location to the building (Castillo at Fig. 1, col. 7, ll. 30-41, Control server 118 may also facilitate communication between user device 110 and control unit 102a when user device 110 is operating remotely. For instance, if a user is at work and wishes to set the temperature of his home, the user may transmit a temperature set point to control server 118 over network 120. Control server 118 may then communicate the temperature set point to control unit 102a. As explained in FIGS. 9-12, control server 118 may provide a number of services to enhance the operation of control units 102 and facilitation communications with user devices 110 and remote device 122); and 
the portable device (“control unit 102a”) is configured to be disconnected from the building network after installation is complete (Castillo at col. 13, ll. 16-29, first control unit 102a may lose communications with second control unit 102b if second control unit 102b disconnects from LAN 126 and/or HVAC control network 124. In response, first control unit 102a may update interactive display 114a to show that second control unit 102b is disconnected. In some embodiments, first control unit 102a may update first interactive display 114a with the communication networks that each control unit 102 is connected to. Thus, if second control unit 102b disconnects from one or both of HVAC control network 124 and LAN 126, first control unit 102a may update interactive display 114a with the specific network(s) that second control unit 102b has disconnected from. Interactive display 114a may then stop showing second zone 250; see also col. 42, line 54 – col. 43, line 11).

As to claim 4, Thomson discloses the portable device wherein the communication driver facilitates communication between the portable device and the plurality of controllers using Building Automation and Control network (BACnet) or Multiple Spanning Tree Protocol (MSTP) and between the portable device and the mobile device using Wi-Fi (Thomson at par. 0047, In the present example, multiple programmable process controllers (e.g., PLC 115a, PCL 115n and RTU 116) are coupled in communication with field devices/instrumentation 111a-111n (e.g., motors, solenoids, drivers, sensors, actuators, multi variable transmitters and the like--depending upon the context) via a control network 110 (e.g., typically using an electrical signal or ubiquitous physical network, such as Ethernet, and a network communication protocol standard, such as Modbus Plus, Modbus TCP/IP, Modbus RTU, BACnet, DeviceNet, LONWorks and the like) to allow input signals to be received from and commands to be provided to field devices/instrumentation 111a-111n. Further discloses portable device at par. 0050, FIG. 2 illustrates exemplary configuration devices 210, 220 and 230 and software/firmware layers 201-204 of a PLC 200 in accordance with an embodiment of the present invention. In the present example, the configuration of PLC 200 … an iPhone, BlackBerry and Android-based phone or a laptop computer 230).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Castillo to include creation of provisioning file and installation status, as disclosed by Thomson, because such inclusion will utilize specific network protocol to manage a building management application, a machine safety application, a packaging control application, a bagging machine control application, a boxing machine control application, a labeling machine control application, a material handling application, a hoisting control application, a Heating, and Ventilation and Air Conditioning (HVAC) control application. (See paragraph 46 of Thomson)

As to claim 5, Castillo discloses the portable device wherein the portable device (control unit 102a) is configured to be coupled to a first controller (“HVAC unit 104a”) of the plurality of controllers and to draw power from the first controller (Castillo at col. 30, ll. 1-7, RSBus interface 710 is designed for a 4-wire communication protocol comprising a power line, a ground, a high signal line, and a low signal line. RSBus interface 710 may be designed to operate with multiple HVAC units 104. For example, control unit 102a may control HVAC services for a residential home. RSBus interface 710 may connect to air-conditioning HVAC unit 104a and furnace HVAC unit 106a. In other embodiments, RSBus interface 710 may connect with a single HVAC unit 104a; see also col. 42, line 54 – col. 43, line 11).

As to claim 6, Castillo discloses the portable device (“unit 102a”) wherein the first controller (“device 114a”) is communicable via the building network and wherein the portable device accesses the building network via the first controller (At Fig. 1, col. 11, ll. 46-54, teaches portable device communicate with (wireless, access point LAN) and able to access first or plurality of controller, “After first control unit 102a determines the HVAC abilities of second control unit 102b, it may communicate the information to interactive display 114a. Once updated, interactive display 114a may show the rooms and/or zones covered by second control unit 102b in addition to the rooms and/or zones covered by first control unit 102a. Furthermore, first control unit 102a may also receive data from sensor 112c, and provide the ability to control the HVAC services provided by HVAC unit 104b”. Further, see col. 5, ll. 1-14; see also col. 42, line 54 – col. 43, line 11).

As to claim 7, Thomson discloses the portable device wherein the controller packages include, tags (par. 0061, the instantiated configuration module 310 reads configuration tree 303 to determine if the specified configuration is valid. A status flag [i.e. tag]), which can be monitored external to process control application 300 [i.e. package], can be utilized to provide status). 



As to claim 8, Castillo discloses a method for provisioning controllers, the method comprising: 
providing, by the portable device, a graphical user interface to a user mobile device (“user device 110”) via a wireless network (Castillo at col. 6, ll. 12-22, user device 110 represents one or more laptops, personal computers, monitors, display devices, handheld devices, smartphones, user input devices, or other suitable components for enabling a user to interact with control unit 102a in system 100. User device 110 may connect with control unit 102a using an application 111 on a graphical user interface (GUI) provided by user device 110. The GUI may display application 111 allowing a user to interact with control device 102a instead of using interactive display 114. Control unit 102a may communicate [i.e. via a wireless network] alerts, messages, and notices to user device 110); 

Thomson discloses  configuring (Thomson at par. 0008, the configuration device then causes the process control application to instantiate the desired number of instances of the modules with the desired configurations by replacing an existing external configuration file stored in the memory of the programmable process controller with the new configuration file [i.e. provisioning file]), by the portable device, the first controller package specific to a first controller and the second controller package specific to a second controller, based on the controller provisioning file, each of the first controller and the second controller communicable with the portable device via a building network (Thomson teaches the well-known technique for updating controller devices by identifying a first controller package associated with the first controller and a second controller package associated with the second controller, from the controller provisioning file, wherein the first controller package comprises provisioning information specific to the first controller and the second controller package comprises provisioning information specific to the second controller. That is, a central controller receive controller provisioning file which is made up of more than one package each package is associated with updating or provisioning information specific to either a first controller or a second controller using provisioning information specific to that controller. It mean controller package file destination device is required to update install that its respective to controller packages to the individual first controller and second controller accordingly those controllers is manifest supposed to control these apparatus put them first building equipment or second building equipment. Thomson discloses at least in par. 0026, PLCs running the same application can be given different personalities in effect as each can be configured to operate as desired by providing different configuration files. Standard protocol communications modules (e.g., Modbus RTU or Modbus TCP) and event driven communication methods provide a method for more than one PLC to be used to perform a group of associated or un-associated tasks with the same application. Examiner Note: The process control architecture of claim 11, wherein the a main program of the process control application provides compatibility across a plurality of hardware platforms by a main program of the process control application instantiating a configuration object specialized for a hardware platform of the plurality of hardware platforms for which the process control application, see claim 13; see also par. 0103-0104); 
receiving, by the portable device from the user mobile device, a user request to initiate installation of selected controller packages (Thomson at par. 0103, at block 740, the configuration device receives a request to write the locally stored configuration file to the PPC. In one embodiment, this is a user-initiated request from a configuration utility, such as that discussed below with reference to FIG. 10. In other embodiments, this request may indirectly result from an operating system or file system request responsive to user-initiated activity with respect to the configuration file (e.g., a request to initiate installation of selected controller packages). The request may also be initiated by a technician from the PPC via a command line or other interface. Alternatively, the request may be initiated by a process control application running on the PPC; see also par. 0103-0104); and   
installing the first controller package on the first controller and the second controller package on the second controller (Thomson teaches installation/storing configuration file based on existing module definition at Fig. 10, par. 0115, FIG. 10 is a screen shot 1000 of a configuration file editing application in accordance with an embodiment of the present invention. According to this example, the configuration file editing application may allow a technician to add, delete and/or modify existing module definitions displayed in the context of a configuration tree 1010 by using familiar user interface mechanisms 1020, such as text entry fields, drop down lists and the like. Buttons 1030 may be used to (i) save the current configuration to a file stored on the configuration device, for example; (ii) load a configuration from a file stored on the configuration device, for example; (iii) write the current configuration file to a connected PPC, for example; and/or (iv) read the currently employed configuration file from a connected PPC; see also par. 0103-0104).  

Castillo teaches a communication driver communication between the portable device and a plurality of controllers on a building network and between the portable device and one or more personal computing devices. Portable device can move building to building to communicate with the plurality of controllers configured to control building equipment for a building Thomson teaches the well-known technique for updating controller devices by identifying a first controller package associated with the first controller and a second controller package associated with the second controller, from the controller provisioning file, wherein the first controller package comprises provisioning information specific to the first controller and the second controller package comprises provisioning information specific to the second controller. That is, a central controller receives controller provisioning file which is made up of more than one package each package is associated with updating or provisioning information specific to either a first controller or a second controller using provisioning information specific to that controller. It means a controller package file for a destination device is required to update install that its respective to controller packages to the individual first controller and second controller accordingly those controllers is manifest supposed to control these apparatus put them first building equipment or second building equipment. 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Castillo to include receiving, identifying and installing plurality of controllers provisioning file, as disclosed by Thomson, because such inclusion will enable individual controller configurations of package provisioning information specific to the controller file. (see paragraphs par. 0026, 0103-0104 and claim 13 of Thomson) See, MPEP 2143.01(C).

Bliss discloses receiving, by a portable device, a controller provisioning file comprising a plurality of controller packages (par. 0052, design apparatus 210 can manage a plurality of application projects 212, with respective application projects corresponding to applications for controllers (e.g., controller 232) from the set of controllers 230 and/or for terminals (e.g., terminal 222) from the set of terminals 220. In addition, design apparatus 210 can retain a set of configurations 214 respectively corresponding to one or more application projects 212. Design apparatus 210, in an example, is configured to deploy applications based upon an application project from the plurality of application projects 212. During deployment, design apparatus 210 can build; Further, see pars. 0039-0042, 0052-53 and 0083);  -3-4848-0391-0653.1Atty. Dkt. No. 18-0027-US (112444-0774) 
dividing, by the portable device, the provisioning file into the plurality of controller packages (the selection is based on identifying selectable configuration of the provisioning file [i.e. application / parameter]. At Figs. 14-15, 24, pars. 0102-0103, … mechanism of querying, by design apparatus 2410, any of respective devices (e.g., set of terminals 2420, terminal 2422, set of controllers 2430 or controller 2432). By performing a query operation, design apparatus 2410 can obtain from the respective device, information pertaining to the device such as an IP address, UPM identifier(s), etc. which can be utilized by the design apparatus 2410 to uniquely identify a configuration (e.g., in the set of configurations 2414) to be associated with the respective device. … include functionality of portable memory device 240, configurations 2414 can include functionality of configurations 214, application projects 2412 can include functionality of application projects 212, configured applications 2444, 2434, 2424 with respective configured application 224, 234, 244, etc. … being common to the device and the configuration. In a further example, selection can be performed manually, wherein the plurality of configurations are presented to a user, from which the user selects the required configuration. At 2520 the configuration is applied to configure the application to be executed on the device. Further, see pars. 0039-0042, 0052-53 and 0083), wherein the plurality of controller packages comprises a first controller package and a second controller package (Figs. 11, 13, pars. 0081 and 0084, … design apparatus 210 with a deployment module 330 can receive a configuration 1100, an application project 1102, and target information 1104. Deployment module 330 can build an application in accordance with these inputs. In accordance with the exemplary scenario depicted in FIG. 11, a single terminal 1106 is communicatively coupled to a set of controllers 1108 which respectively control one or more machines from a set of industrial apparatus 1110. Accordingly, target information 1104 indicates a single target, e.g., terminal 1106, and configuration 1100 includes setting associated with terminal 1106 such as connection information to enable terminal 1106 to connect to and communicate with the set of controllers 1108. … sets of controllers and/or industrial apparatus. This scenario, for instance, can be applicable to industrial automation environment including multiple redundant, but identical, production lines. As shown in FIG. 13, deployment module 330 can receive target information 1304 specifying terminal 1306 and terminal 1308. Terminal 1306 can reference a first set of controllers 1310, which respectively controls a first set of industrial apparatus 1312. Terminal 1308 can reference a second set of controllers 1314, which respectively controls a first set of industrial apparatus 1316; Further, see pars. 0039-0042, 0052-53 and 0083); 
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to modify Castillo and Thomas with Bliss. Castillo teaches a method the control unit may detect and connect to a control server over the Internet using the wireless access point. The control unit may also detect a local user device over the Wi-Fi network, wherein the local user device may the plurality HVAC units by communicating with the control unit over the Wi-Fi network and Thomas teaches a technique applicable updates that configuration device reads a new configuration file from a memory of the configuration device, which contains information regarding a desired number of instances and desired configurations of modules of the process control application. Further Bliss teaches identifying and selecting plurality of controller application to deploy to the specific application. One of ordinary skill in the art would have recognized that applying the known technique of Bliss to seek improvement of Castillo and Thomas would have yielded well-known predictable results and result in an improved system, as Castillo discloses that determine and identify from the plurality of controller packages, the first controller package as being associated with the first controller and a second controller package as being associated with the second controller. See M.P.E.P. 2143(I)(D).

As to claim 9, Thomson discloses the method wherein the controller provisioning file is generated by a set-up computer (Thomson at par. 0008, the configuration device then causes the process control application to instantiate the desired number of instances of the modules with the desired configurations by replacing an existing external configuration file stored in the memory of the programmable process controller with the new configuration file [i.e. create provisioning file]. Further, at par. 0050, FIG. 2 illustrates exemplary configuration devices 210, 220 and 230 and software/firmware layers 201-204 of a PLC 200 in accordance with an embodiment of the present invention. In the present example, the configuration of PLC 200 … an iPhone, BlackBerry and Android-based phone or a laptop computer 230 [i.e. personal computer]) and transmitted from the set-up computer to the portable device (Thomson at par. 0047, In the present example, multiple programmable process controllers (e.g., PLC 115a, PCL 115n and RTU 116) are coupled in communication with field devices/instrumentation 111a-111n (e.g., motors, solenoids, drivers, sensors, actuators, multi variable transmitters and the like--depending upon the context) via a control network 110 (e.g., typically using an electrical signal or ubiquitous physical network, such as Ethernet, and a network communication protocol standard, such as Modbus Plus, Modbus TCP/IP, Modbus RTU, BACnet, DeviceNet, LONWorks and the like) to allow input signals to be received from and commands to be provided to field devices/instrumentation 111a-111n. Further discloses portable device at par. 0050, FIG. 2 illustrates exemplary configuration devices 210, 220 and 230 and software/firmware layers 201-204 of a PLC 200 in accordance with an embodiment of the present invention. In the present example, the configuration of PLC 200 … an iPhone, BlackBerry and Android-based phone or a laptop computer 230).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Castillo to include generating and transmitting plurality of controllers provisioning file, as disclosed by Thomson, because such inclusion will cause the application to instantiate the desired number of instances with the desired configurations of package by replacing an existing configuration file of the programmable process controller with the new configuration file. (see paragraph 8 and Abstract of Thomson)

As to claim 10, Castillo discloses The method wherein: 
the controllers control building equipment in a building to provide heating or cooling to the building (Fig1, col. 5, ll. 1-14, FIG. 1 is an example HVAC system 100 illustrating components of a heating, ventilation, and air-conditioning (HVAC) network. System 100 comprises control units 102, each communicatively coupled to one or more HVAC units 104 and 106); and 
the set-up computer is located remotely from the building (Castillo at Fig. 1, col. 7, ll. 22-28, control server 118 may be a network server, remote server, mainframe, host computer, workstation, web server, personal computer, file server, or any other suitable device operable to communicate with control units 102, user device 110, remote device 122 and process data. Control unit 102a may communicate with control server 118 using network 120 by connecting to access point 116 using LAN 126).

As to claim 11, (a method claim) recites substantially similar limitations to claim 4 (a system claim) and is therefore rejected using the same art and rationale set forth above.
As to claim 12, Castillo discloses the method further comprising accessing, by the portable device (“control unit 102a”), the building network via a first controller (“HVAC units 104a”) (Castillo at Figs. 1, 7, 8, col. 5, ll. 29-32, FIGS. 1 and 7-8, control unit 102a may comprise a number of interfaces and ports to facilitate communication between HVAC units 104a and 106a and the other elements of system 100. Furthermore, one or more applications may operate to control and process data between devices in HVAC system 100); and 
drawing, by the portable device (“control unit 102a”), electrical power from the first controller (Castillo at col. 30, ll. 1-7, RSBus interface 710 is designed for a 4-wire communication protocol comprising a power line, a ground, a high signal line, and a low signal line. RSBus interface 710 may be designed to operate with multiple HVAC units 104. For example, control unit 102a may control HVAC services for a residential home. RSBus interface 710 may connect to air-conditioning HVAC unit 104a and furnace HVAC unit 106a. In other embodiments, RSBus interface 710 may connect with a single HVAC unit 104a).

As to claim 13, (a method claim) recites substantially similar limitations to claim 7 (a system claim) and is therefore rejected using the same art and rationale set forth above.
  
As to claim 14, Castillo discloses the method further comprising selectively connecting and disconnecting the portable device from the mobile device during installation of the controller packages (Castillo at col. 13, ll. 16-29, first control unit 102a may lose communications with second control unit 102b if second control unit 102b disconnects from LAN 126 and/or HVAC control network 124. In response, first control unit 102a may update interactive display 114a to show that second control unit 102b is disconnected. In some embodiments, first control unit 102a may update first interactive display 114a with the communication networks that each control unit 102 is connected to. Thus, if second control unit 102b disconnects from one or both of HVAC control network 124 and LAN 126, first control unit 102a may update interactive display 114a with the specific network(s) that second control unit 102b has disconnected from. Interactive display 114a may then stop showing second zone 250).

As to claim 15, Castillo discloses a method comprising: 
transporting the portable device to a second location Castillo at col. 42, ll. 54-60, at step 1034, control server 118 determines whether control unit 102a is being added to an existing HVAC system 100 or a new HVAC system. For instance, a user may move [i.e. transport] houses and bring control unit 102a to the new home. Although control unit 102a is already registered, the HVAC system of the new home may be different from the previous home);
connecting the portable device to a first controller of a plurality of controllers, the plurality of controllers communicable via a building network (Castillo at Fig1, col. 5, ll. 1-14, FIG. 1 is an example HVAC system 100 illustrating components of a heating, ventilation, and air-conditioning (HVAC) network. System 100 comprises control units 102, each communicatively coupled to one or more HVAC units 104 and 106. System 100 may include a single control unit 102a or multiple control units 102a-n. Control units 102 may communicate with user devices 110, sensors 112, interactive displays 114, control server 118, and remote device 122 over HVAC control network 124 and local area network (LAN) 126. LAN 126 may connect with network 120 using access point 116 to provide additional communication avenues for devices in HVAC system 100 to communicate with control server 118 and remote device 122);;
generating a communication session between the portable device and a user mobile device (Castillo at Fig. 1, col. 7, ll. 30-41, control server 118 may also facilitate [i.e. generate] communication between user device 110 and control unit 102a [i.e. portable device] when user device 110 is operating remotely. For instance, if a user is at work and wishes to set the temperature of his home, the user may transmit a temperature set point to control server 118 over network 120. Control server 118 may then communicate the temperature set point to control unit 102a. As explained in FIGS. 9-12, control server 118 may provide a number of services to enhance the operation of control units 102 and facilitation communications with user devices 110 and remote device 122); 

Thomson discloses importing the controller provisioning file from the personal computer to a portable device (Thomson teaches at par. 0008 provisional file generated in personal computer and at par. 0050 teaches transmit to portable device. Par. 0008, the configuration device then causes the process control application to instantiate the desired number of instances of the modules with the desired configurations by replacing an existing external configuration file stored in the memory of the programmable process controller with the new configuration file [i.e. provisioning file]. Further at par. 0050, FIG. 2 illustrates exemplary configuration devices 210, 220 and 230 and software/firmware layers 201-204 of a PLC 200 in accordance with an embodiment of the present invention. In the present example, the configuration of PLC 200 … an iPhone, BlackBerry and Android-based phone or a laptop computer 230 [i.e. portable device]); and 
installing, by the portable device via the building network, the first controller package on the first controller and the second controller package on the second controller (Thomson teaches installation/storing configuration file based on existing module definition at Fig. 10, par. 0115, FIG. 10 is a screen shot 1000 of a configuration file editing application in accordance with an embodiment of the present invention. According to this example, the configuration file editing application may allow a technician to add, delete and/or modify existing module definitions displayed in the context of a configuration tree 1010 by using familiar user interface mechanisms 1020, such as text entry fields, drop down lists and the like. Buttons 1030 may be used to (i) save the current configuration to a file stored on the configuration device, for example; (ii) load a configuration from a file stored on the configuration device, for example; (iii) write the current configuration file to a connected PPC, for example; and/or (iv) read the currently employed configuration file from a connected PPC; see also par. 0103-0104).  
Castillo teaches  a communication driver communication between the portable device and a plurality of controllers on a building network and between the portable device and one or more personal computing devices. Portable device can move building to building to communicate with the plurality of controllers configured to control building equipment for a building Thomson teaches the well-known technique for updating controller devices by identifying a first controller package associated with the first controller and a second controller package associated with the second controller, from the controller provisioning file, wherein the first controller package comprises provisioning information specific to the first controller and the second controller package comprises provisioning information specific to the second controller. That is, a central controller receive controller provisioning file which is made up of more than one package each package is associated with updating or provisioning information specific to either a first controller or a second controller using provisioning information specific to that controller. It mean controller package file destination device is required to update install that its respective to controller packages to the individual first controller and second controller accordingly those controllers is manifest supposed to control these apparatus put them first building equipment or second building equipment. 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Castillo to include receiving, identifying and installing plurality of controllers provisioning file, as disclosed by Thomson, because such inclusion will enable individual controller configurations of package provisioning information specific to the controller file. (see paragraphs par. 0026, 0103-0104 and claim 13 of Thomson) See, MPEP 2143.01(C).

Bliss discloses generating, by a personal computer at a first location, a controller provisioning file comprising a plurality of controller packages (“application”) (par. 0052, design apparatus 210 can manage a plurality of application projects 212, with respective application projects corresponding to applications for controllers (e.g., controller 232) from the set of controllers 230 and/or for terminals (e.g., terminal 222) from the set of terminals 220. In addition, design apparatus 210 can retain a set of configurations 214 respectively corresponding to one or more application projects 212. Design apparatus 210, in an example, is configured to deploy applications based upon an application project from the plurality of application projects 212. During deployment, design apparatus 210 can build. Note: personal computer use the controllers 230 can include one or more controllers such as controller 232. Terminal 222 can be, in an example, a display screen or touch screen embedded on an industrial apparatus. In another example, terminal 222 can be standalone computing device (e.g., mobile device, smart phone, PDA, laptop computer, desktop computer, tablet PC, etc., see par. 0051; Further, see pars. 0039-0042, 0052-53 and 0083);
dividing the provisioning file into the plurality of controller packages (“application”), (the selection is based on identifying selectable configuration of the provisioning file [i.e. application / parameter]. At Figs. 14-15, 24, pars. 0102-0103, … mechanism of querying, by design apparatus 2410, any of respective devices (e.g., set of terminals 2420, terminal 2422, set of controllers 2430 or controller 2432). By performing a query operation, design apparatus 2410 can obtain from the respective device, information pertaining to the device such as an IP address, UPM identifier(s), etc. which can be utilized by the design apparatus 2410 to uniquely identify a configuration (e.g., in the set of configurations 2414) to be associated with the respective device. … include functionality of portable memory device 240, configurations 2414 can include functionality of configurations 214, application projects 2412 can include functionality of application projects 212, configured applications 2444, 2434, 2424 with respective configured application 224, 234, 244, etc. … being common to the device and the configuration. In a further example, selection can be performed manually, wherein the plurality of configurations are presented to a user, from which the user selects the required configuration. At 2520 the configuration is applied to configure the application to be executed on the device. Further, see pars. 0039-0042, 0052-53 and 0083), wherein the plurality of controller packages comprises a first controller package and a second controller package (Figs. 11, 13, pars. 0081 and 0084, … design apparatus 210 with a deployment module 330 can receive a configuration 1100, an application project 1102, and target information 1104. Deployment module 330 can build an application in accordance with these inputs. In accordance with the exemplary scenario depicted in FIG. 11, a single terminal 1106 is communicatively coupled to a set of controllers 1108 which respectively control one or more machines from a set of industrial apparatus 1110. Accordingly, target information 1104 indicates a single target, e.g., terminal 1106, and configuration 1100 includes setting associated with terminal 1106 such as connection information to enable terminal 1106 to connect to and communicate with the set of controllers 1108. … sets of controllers and/or industrial apparatus. This scenario, for instance, can be applicable to industrial automation environment including multiple redundant, but identical, production lines. As shown in FIG. 13, deployment module 330 can receive target information 1304 specifying terminal 1306 and terminal 1308. Terminal 1306 can reference a first set of controllers 1310, which respectively controls a first set of industrial apparatus 1312. Terminal 1308 can reference a second set of controllers 1314, which respectively controls a first set of industrial apparatus 1316; Further, see pars. 0039-0042, 0052-53 and 0083); 
receiving, by the portable device from the user mobile device, a user request to install the plurality of controller packages, including the first controller package specific to a first controller and the second controller package specific to a second controller, from the controller provisioning file on one or more selected controllers of the plurality of controllers (Figs. 11, 13, par. 0084, deployment scenario involving multiple terminals respectively communicating with disparate sets of controllers and/or industrial apparatus. This scenario, for instance, can be applicable to industrial automation environment including multiple redundant, but identical, production lines. As shown in FIG. 13, deployment module 330 can receive target information 1304 specifying terminal 1306 and terminal 1308. Terminal 1306 can reference a first set of controllers 1310, which respectively controls a first set of industrial apparatus 1312. Terminal 1308 can reference a second set of controllers 1314, which respectively controls a first set of industrial apparatus 1316. Further, see pars. 0047, 0053, and 0071-0072. Note: user mobile [i.e. smart phone, PDA] use the controllers 230 can include one or more controllers such as controller 232. Terminal 222 can be, in an example, a display screen or touch screen embedded on an industrial apparatus. In another example, terminal 222 can be standalone computing device (e.g., mobile device, smart phone, PDA, laptop computer, desktop computer, tablet PC, etc., see par. 0051; Further, see pars. 0039-0042, 0052-53 and 0083); 
Castillo teaches a communication driver communication between the portable device and a plurality of controllers on a building network and between the portable device and one or more personal computing devices. Portable device can move building to building to communicate with the plurality of controllers configured to control building equipment for a building Thomson teaches the well-known technique for updating controller devices by identifying a first controller package associated with the first controller and a second controller package associated with the second controller, from the controller provisioning file, wherein the first controller package comprises provisioning information specific to the first controller and the second controller package comprises provisioning information specific to the second controller. Further, Bliss discloses utilized to identify which parameters/settings/data are being modified between a first configuration instance and a second configuration instance. The inheritance module can identify a property being altered from a common value and store the common value and the changed value for the specific to the controller package.
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to modify Castillo and Thomas with Bliss. Castillo teaches a method the control unit may detect and connect to a control server over the Internet using the wireless access point. The control unit may also detect a local user device over the Wi-Fi network, wherein the local user device may the plurality HVAC units by communicating with the control unit over the Wi-Fi network and Thomas teaches a technique applicable updates that configuration device reads a new configuration file from a memory of the configuration device, which contains information regarding a desired number of instances and desired configurations of modules of the process control application. Further Bliss teaches identifying and selecting plurality of controller application to deploy to the specific application. One of ordinary skill in the art would have recognized that applying the known technique of Bliss to seek improvement of Castillo and Thomas would have yielded well-known predictable results and result in an improved system, as Castillo discloses that determine and identify from the plurality of controller packages, the first controller package as being associated with the first controller and a second controller package as being associated with the second controller. See M.P.E.P. 2143(I)(D).


As to claim 16, Castillo discloses the method further comprising: 
providing, on the user mobile device, a graphical user interface comprising the status updates (Castillo at col. 6, ll. 12-22, user device 110 represents one or more laptops, personal computers, monitors, display devices, handheld devices, smartphones, user input devices, or other suitable components for enabling a user to interact with control unit 102a in system 100. User device 110 may connect with control unit 102a using an application 111 on a graphical user interface (GUI) provided by user device 110. The GUI may display application 111 allowing a user to interact with control device 102a instead of using interactive display 114. Control unit 102a may communicate alerts, messages [i.e. status update], and notices to user device 110).

Thompson discloses transmitting, from the portable device to the user mobile device (Thomson at par. 0047, In the present example, multiple programmable process controllers (e.g., PLC 115a, PCL 115n and RTU 116) are coupled in communication with field devices/instrumentation 111a-111n (e.g., motors, solenoids, drivers, sensors, actuators, multi variable transmitters and the like--depending upon the context) via a control network 110 (e.g., typically using an electrical signal or ubiquitous physical network, such as Ethernet, and a network communication protocol standard, such as Modbus Plus, Modbus TCP/IP, Modbus RTU, BACnet, DeviceNet, LONWorks and the like) to allow input signals to be received from and commands to be provided to field devices/instrumentation 111a-111n. Further discloses portable device at par. 0050, FIG. 2 illustrates exemplary configuration devices 210, 220 and 230 and software/firmware layers 201-204 of a PLC 200 in accordance with an embodiment of the present invention. In the present example, the configuration of PLC 200 … an iPhone, BlackBerry and Android-based phone or a laptop computer 230), status updates on installation of the controller packages (Thomson at pars. 0060-0061, during startup configuration processing, process control application 300 instantiates one or more configuration modules 310, e.g., a RootConfig object and a RunConfig object, which are responsible for processing configuration tree 303. According to one embodiment, configuration tree 303 represents a configuration file external to process control application 300 that has been previously written by a configuration device into a Modbus address space within the programmable process controller in which process control application 300 resides. The instantiated configuration module 310 reads configuration tree 303 to determine if the specified configuration is valid. A status flag (not shown), which can be monitored external to process control application 300, can be utilized to provide status. Further see, installation/storing configuration file based on existing module definition at Fig. 10, par. 0115); 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Castillo to include transmitting, from the portable device to the user mobile device 
status updates on installation of the controller packages, as disclosed by Thomson for the purpose of determining if the specified configuration is valid and status tag which can be monitored external to process control application, can be utilized to provide status. (see paragraph 0061 of Thomson)

As to claim 17, (a method claim) recites substantially similar limitations to claim 14 (a system claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 18,  Castillo discloses the method comprising powering the portable device by drawing electrical power from the first controller (Castillo at col. 30, ll. 1-7, RSBus interface 710 is designed for a 4-wire communication protocol comprising a power line, a ground, a high signal line, and a low signal line. RSBus interface 710 may be designed to operate with multiple HVAC units 104. For example, control unit 102a may control HVAC services for a residential home. RSBus interface 710 may connect to air-conditioning HVAC unit 104a and furnace HVAC unit 106a. In other embodiments, RSBus interface 710 may connect with a single HVAC unit 104a).

As to claim 19,  Castillo discloses the method wherein the plurality of controllers control building equipment to heat or cool a building at the second location (Castillo at col. 42, ll. 54-60, at step 1034, control server 118 determines whether control unit 102a is being added to an existing HVAC system 100 or a new HVAC system. For instance, a user may move [i.e. transport] houses and bring control unit 102a to the new home. Although control unit 102a is already registered, the HVAC system of the new home may be different from the previous home);

As to claim 20, Thomson discloses the method further comprising reconfiguring (Thomson at abstract, systems and methods for dynamic reconfiguration of an application of a programmable process controller are provided. According to one embodiment, a configuration device reads a new configuration file, which contains information regarding a desired number of instances and desired configurations of modules of the process control application), by the portable device, the controller provisioning file to generate the controller packages (Thomson at par. 0008, the configuration device then causes the process control application to instantiate the desired number of instances of the modules with the desired configurations by replacing an existing external configuration file stored in the memory of the programmable process controller with the new configuration file [i.e. create provisioning file]. Further, at par. 0050, FIG. 2 illustrates exemplary configuration devices 210, 220 and 230 and software/firmware layers 201-204 of a PLC 200 in accordance with an embodiment of the present invention. In the present example, the configuration of PLC 200 … an iPhone, BlackBerry and Android-based phone or a laptop computer 230), the controller packages configured to be transmitted via the building network (Thomson at par. 0047, In the present example, multiple programmable process controllers (e.g., PLC 115a, PCL 115n and RTU 116) are coupled in communication with field devices/instrumentation 111a-111n (e.g., motors, solenoids, drivers, sensors, actuators, multi variable transmitters and the like--depending upon the context) via a control network 110 (e.g., typically using an electrical signal or ubiquitous physical network, such as Ethernet, and a network communication protocol standard, such as Modbus Plus, Modbus TCP/IP, Modbus RTU, BACnet, DeviceNet, LONWorks and the like) to allow input signals to be received from and commands to be provided to field devices/instrumentation 111a-111n. Further discloses portable device at par. 0050, FIG. 2 illustrates exemplary configuration devices 210, 220 and 230 and software/firmware layers 201-204 of a PLC 200 in accordance with an embodiment of the present invention. In the present example, the configuration of PLC 200 … an iPhone, BlackBerry and Android-based phone or a laptop computer 230).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Castillo to include generating and transmitting plurality of controllers provisioning file, as disclosed by Thomson, because such inclusion will cause the application to instantiate the desired number of instances with the desired configurations of package by replacing an existing configuration file of the programmable process controller with the new configuration file. (See paragraph 8 and Abstract of Thomson).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-13411. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Mohammad Kabir/
Examiner, AU 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199